1,170,000 Common Stock
 


 
AIR INDUSTRIES GROUP
 
PLACEMENT AGENT AGREEMENT
 
May 28, 2014
 
Taglich Brothers, Inc.
275 Madison Avenue, Suite 1618
New York, NY 10016


Ladies and Gentlemen:
 
1.           Introduction.  Air Industries Group, a Nevada corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
of this Placement Agent Agreement (this “Agreement”) and the Subscription
Agreements in the form of Exhibit A attached hereto (the “Subscription
Agreements”) entered into with the purchasers identified therein (each a
“Purchaser” and collectively, the “Purchasers”), up to an aggregate of 1,170,000
shares of common stock (the “Shares”), par value $0.001 per share (the “Common
Stock”), of the Company.  The Company hereby confirms its agreement with Taglich
Brothers, Inc. (“the “Placement Agent”) to act as Placement Agent in accordance
with the terms and conditions hereof.
 
2.           Agreement to Act as Placement agent; Placement of Securities.  On
the basis of the representations, warranties and agreements of the Company
herein contained, and subject to all the terms and conditions of this Agreement:
 
2.1           The Company has authorized and hereby acknowledges that the
Placement Agent has acted as its exclusive agent to solicit offers for the
purchase of all or part of the Shares from the Company in connection with the
proposed offering of the Shares (the “Offering”).  Until the Closing Date (as
defined in Section 4 hereof) or earlier upon the termination of this Agreement
pursuant to Section 10, the Company shall not, without the prior written consent
of the Placement Agent, solicit or accept offers to purchase the Shares
otherwise than through the Placement Agent.
 
2.2           The Company hereby acknowledges that the Placement Agent, as agent
of the Company, used its reasonable commercial efforts to solicit offers to
purchase the Shares from the Company on the terms and subject to the conditions
set forth in the Prospectus (as defined below). The Placement Agent shall use
commercially reasonable efforts to assist the Company in obtaining performance
by each Purchaser whose offer to purchase Shares was solicited by the Placement
Agent and accepted by the Company, but the Placement Agent shall not, except as
otherwise provided in this Agreement, be obligated to disclose the identity of
any potential purchaser or have any liability to the Company in the event any
such purchase is not consummated for any reason. Under no circumstances will the
Placement Agent be obligated to underwrite or purchase any Shares for its own
account and, in soliciting purchases of Shares, the Placement Agent acted solely
as the Company’s agent and not as principal. Notwithstanding the foregoing and
except as otherwise provided in Section 2.3, it is understood and agreed that
the Placement Agent (or its affiliates) may, solely at its discretion and
without any obligation to do so, purchase Shares as principal.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           Subject to the provisions of this Section 2, offers for the
purchase of Shares were solicited by the Placement Agent as agent for the
Company at such times and in such amounts as the Placement Agent deemed
advisable.  The Placement Agent shall communicate to the Company, orally or in
writing, each reasonable offer to purchase Shares received by it as agent of the
Company. The Company shall have the sole right to accept offers to purchase the
Shares and may reject any such offer, in whole or in part. The Placement Agent
shall have the right, in its discretion reasonably exercised, without notice to
the Company, to reject any offer to purchase Shares received by it, in whole or
in part, and any such rejection shall not be deemed a breach of this Agreement.
 
2.4           The Shares are being sold to the Purchasers at a price of $9.00
per Share.  The purchases of the Shares by the Purchasers shall be evidenced by
the execution of Subscription Agreements by each of the Purchasers and the
Company.
 
2.5           As compensation for services rendered, on the Closing Date (as
defined in Section 4 hereof), the Company shall pay to the Placement Agent by
wire transfer of immediately available funds to an account or accounts
designated by the Placement Agent, an aggregate amount equal to eight percent
(8%) of the gross proceeds received by the Company from the sale of the Shares
on such Closing Date (the “Placement Fee”).
 
2.6       Placement Agent’s Warrant.


(a)           The Company hereby agrees to issue and sell to the Placement Agent
(and/or its designees) on the Closing Date a warrant (“Placement Agent’s
Warrant”) for the purchase of an aggregate of 46,800 shares of Common Stock,
representing four percent (4%) of the Shares being sold in the Offering. The
Placement Agent’s Warrant agreement, in the form attached hereto as Exhibit B
(the “Placement Agent’s Warrant Agreement”), shall be exercisable, in whole or
in part, commencing on a date which is one (1) year after the date of the
commencement of sales of the Offering and expiring on the five-year anniversary
of the date of the commencement of sales of the Offering at an initial exercise
price per share of Common Stock of $11.25. The Placement Agent’s Warrant and the
shares of Common Stock issuable upon exercise thereof are hereinafter referred
to together as the “Placement Agent’s Securities.” The Placement Agent
understands and agrees that there are significant restrictions pursuant to FINRA
Rule 5110 against transferring the Placement Agent’s Warrant and the underlying
shares of Common Stock during the one hundred eighty (180) days after the
commencement of sales of the Offering and by its acceptance thereof shall agree
that it will not sell, transfer, assign, pledge or hypothecate the Placement
Agent’s Warrant, or any portion thereof, or be the subject of any hedging, short
sale, derivative, put or call transaction that would result in the effective
economic disposition of such securities for a period of one hundred eighty (180)
days following the commencement of sales of the Offering to anyone other than
(i) an underwriter or a selected dealer in connection with the Offering, or (ii)
a bona fide officer or partner of the Placement Agent or of any such underwriter
or selected dealer; and only if any such transferee agrees to the foregoing
lock-up restrictions.
 
 
2

--------------------------------------------------------------------------------

 

 
(b)           Delivery of the Placement Agent’s Warrant Agreement shall be made
on the Closing Date and shall be issued in the name or names and in such
authorized denominations as the Placement Agent may request.
 
2.7           No Shares which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Shares shall have been
delivered to the Purchaser thereof against payment by such Purchaser. If the
Company shall default in its obligations to deliver Shares to a Purchaser whose
offer it has accepted, the Company shall indemnify and hold the Placement Agent
harmless against any loss, claim, damage or expense arising from or as a result
of such default by the Company in accordance with the procedures set forth in
Section 8(a) herein.
 
3.           Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, the Placement Agent and the
Purchasers as follows;  any references to the “Company” shall include any and
all subsidiaries (as defined in Section 16 hereof) of the Company unless the
context otherwise requires:
 
(a)           The Company has prepared and filed in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and published rules and regulations thereunder (the “Rules and Regulations”)
adopted by the Securities and Exchange Commission (the “Commission”) a “shelf”
Registration Statement (as hereinafter defined) on Form S-3 (File No.
333-191748), which became effective as of December 11, 2013 (the “Effective
Date”), including a base prospectus relating to the securities registered
pursuant to such Registration Statement (the “Base Prospectus”), and such
amendments and supplements thereto as may have been required on or prior to the
date of this Agreement. The term “Registration Statement” as used in this
Agreement means the registration statement (including all exhibits, financial
schedules and all documents and information deemed to be a part of the
Registration Statement pursuant to Rules 430A, 430B and 430C of the Rules and
Regulations), as amended and/or supplemented to the date of this Agreement,
including the Base Prospectus.  The Registration Statement is effective under
the Securities Act and no stop order preventing or suspending the effectiveness
of the Registration Statement or suspending or preventing the use of the
Prospectus has been issued by the Commission and no proceedings for that purpose
have been instituted or, to the knowledge of the Company, are threatened by the
Commission.  The Company, if required by the Rules and Regulations of the
Commission, will file the Prospectus (as defined below), with the Commission
pursuant to Rule 424(b) of the Rules and Regulations. The term “Prospectus” as
used in this Agreement means the prospectus and prospectus supplement, in the
form in which they are to be filed with the Commission pursuant to Rule 424(b)
of the Rules and Regulations, or, if the prospectus or prospectus supplement is
not to be filed with the Commission pursuant to Rule 424(b), then the prospectus
in the form included as part of the Registration Statement as of the Effective
Date, except that if any revised prospectus or prospectus supplement shall be
provided to the Placement Agent by the Company for use in connection with the
offering and sale of the Shares which differs from such prospectus or prospectus
supplement (whether or not such revised prospectus or prospectus supplement is
required to be filed by the Company pursuant to Rule 424(b) of the Rules and
Regulations), the term “Prospectus” shall refer to such revised prospectus or
prospectus supplement, as the case may be, from and after the time it is first
provided to the Placement Agent for such use. Any preliminary prospectus or
prospectus subject to completion included in the Registration Statement or filed
with the Commission pursuant to Rule 424 of the Rules and Regulations is
hereafter called a “Preliminary Prospectus.”  Any reference herein to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or before the last to occur of
the Effective Date, the date of the Preliminary Prospectus, or the date of the
Prospectus, and any reference herein to the terms “amend,” “amendment,” or
“supplement” with respect to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include (i) the
filing of any document under the Exchange Act after the Effective Date, the date
of such Preliminary Prospectus or the date of the Prospectus, as the case may
be, which is incorporated by reference and (ii) any such document so filed. If
the Company has filed an abbreviated registration statement to register
additional securities pursuant to Rule 462(b) under the Rules and Regulations
(the “462(b) Registration Statement”), then any reference herein to the
Registration Statement shall also be deemed to include such 462(b) Registration
Statement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           As of the Applicable Time (as defined below) and as of the Closing
Date, neither (i) any General Use Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time, and the Pricing Prospectus (as
defined below) and the information included on Schedule A hereto, all taken
together (collectively, the “General Disclosure Package”) nor (ii) any
individual Limited Use Free Writing Prospectus (as defined below), included or
will include, any untrue statement of a material fact or omitted or as of the
Closing Date will omit, to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by the Placement Agent specifically
for inclusion therein, which information the parties hereto agree is limited to
the Placement Agent’s Information (as defined in Section 18).  As used in this
paragraph (b) and elsewhere in this Agreement:
 
“Applicable Time” means 4:30 p.m., New York time, on the date of this Agreement.
 
“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Shares in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.
 
 “Limited Use Free Writing Prospectuses” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.
 
“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.
 
(c)           No order preventing or suspending the use of any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the
Offering has been issued by the Commission, and no proceeding for that purpose
or pursuant to Section 8A of the Securities Act has been instituted or
threatened by the Commission, and each Preliminary Prospectus, at the time of
filing thereof, conformed in all material respects to the requirements of the
Securities Act and the Rules and Regulations, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Preliminary Prospectus, in reliance upon, and
in conformity with, written information furnished to the Company by the
Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 18).
 
(d)           The Company was at the time of the filing of the Registration
Statement eligible to use Form S-3. As of the date of this Agreement and at the
Closing Date, the Company is eligible to use Form S-3, including the transaction
requirements with respect to the aggregate market value of securities being sold
pursuant to this Offering and during the twelve (12) months prior to this
Offering, in accordance with General Instruction I.B.6 of Form S-3.
 
(e)           At the time the Registration Statement became or becomes
effective, at the date of this Agreement and at the Closing Date, the
Registration Statement conformed and will conform in all material respects to
the requirements of the Securities Act and the Rules and Regulations and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; the Prospectus, at the time the Prospectus
was issued and at the Closing Date, conformed and will conform in all material
respects to the requirements of the Securities Act and the Rules and Regulations
and did not and will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the foregoing representations and warranties in this paragraph (e)
shall not apply to information contained in or omitted from the Registration
Statement or the Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 18).
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Each Issuer Free Writing Prospectus, if any, as of its issue date
and at all subsequent times through the completion of the public offer and sale
of the Shares or until any earlier date that the Company notified or notifies
the Placement Agent as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading.  The foregoing sentence does
not apply to statements in or omissions from any Issuer Free Writing Prospectus
in reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information (as defined in Section 18).
 
(g)           The documents incorporated by reference in the Prospectus, when
they became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading; and any
further documents so filed and incorporated by reference in the Prospectus, when
such documents become effective or are filed with the Commission, as the case
may be, will conform in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.
 
(h)           The Company has not, directly or indirectly, distributed and will
not distribute any offering material in connection with the Offering other than
any Preliminary Prospectus, the Prospectus and other materials, if any,
permitted under the Securities Act and consistent with Section 5(b) below.  The
Company is not an “ineligible issuer” in connection with the offering pursuant
to Rules 164, 405 or 433 under the Securities Act. The Company will file with
the Commission all Issuer Free Writing Prospectuses, if any, in the time and
manner required under Rules 163(b)(2) and 433(d) of the Rules and Regulations.
 
(i)           The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Nevada.  The Company
is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which its ownership or lease of property or
the conduct of its business requires such qualification and has all power and
authority necessary to own or hold its properties and to conduct the business in
which it is engaged, except where the failure to so qualify or have such power
or authority (i) would not have, singularly or in the aggregate, a material
adverse effect on the condition (financial or otherwise), results of operations,
assets or business or prospects of the Company, or (ii) impair in any material
respect the ability of the Company to perform its obligations under this
Agreement or to consummate any transactions contemplated by this Agreement, the
General Disclosure Package or the Prospectus (any such effect as described in
clauses (i) or (ii), a “Material Adverse Effect”). Except as disclosed in the
General Disclosure Package and the Prospectus, the Company does not own or
control, directly or indirectly, any interest in any corporation, partnership,
limited liability partnership, limited liability company, association or other
entity.  The Company has the following “Subsidiaries” (as defined in Section
16): Gales Acquisition Group, Inc., Air Industries Machining, Corp., Miller
Stuart, Inc., Nassau Tool Works, Inc., Welding Metallurgy, Inc., Woodbine
Products, Inc.
 
 
6

--------------------------------------------------------------------------------

 
 
(j)           The Company has all necessary corporate power and authority to
enter into this Agreement and each of the Subscription Agreements, and to
perform and to discharge its obligations hereunder and thereunder; and each of
this Agreement, the Placement Agent’s Warrant and the Subscription Agreements
has been duly authorized, executed and delivered by the Company, and constitutes
a valid and binding obligation of the Company enforceable in accordance with its
terms.
 
(k)           The Shares to be issued and sold by the Company to the Purchasers
hereunder and under the Subscription Agreements have been duly and validly
authorized and the Shares, when issued and delivered against payment therefor as
provided herein, in the Placement Agent’s Warrant and in the Subscription
Agreements will be duly and validly issued, fully paid and non-assessable and
free of any preemptive rights, rights of first refusal, registration rights or
similar rights and will conform to the descriptions thereof contained in the
General Disclosure Package and the Prospectus. All corporate action required to
be taken for the authorization, issuance and sale of the Placement Agent’s
Warrant has been duly and validly taken; the shares of Common Stock issuable
upon exercise of the Placement Agent’s Warrant have been duly authorized and
reserved for issuance by all necessary corporate action on the part of the
Company and when paid for and issued in accordance with the Placement Agent’s
Warrant and the Placement Agent’s Warrant Agreement, such shares of Common Stock
will be validly issued, fully paid and non-assessable.
 
(l)           The Company has an authorized capitalization as set forth in the
Pricing Prospectus, and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and non-assessable,
have been issued in all material respects in compliance with federal and state
securities laws, and conform to the description thereof contained in the General
Disclosure Package and the Prospectus.  As of May 27, 2014, there were 5,903,245
shares of Common Stock issued and outstanding, no shares of preferred stock were
issued and outstanding and 556,717 shares of Common Stock were issuable upon the
exercise of all options, warrants and convertible securities outstanding as of
such date. Since the date of the Base Prospectus, the Company has not issued any
securities, other than Common Stock issued pursuant to this Agreement or
pursuant to the exercise of rights previously outstanding under the Company’s
equity compensation plans, outstanding warrants, outstanding convertible notes,
and other such outstanding agreements.  None of the outstanding shares of Common
Stock was issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the
Company.  There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company other than those described in
the Prospectus or accurately described in the General Disclosure Package.  The
description of the Company’s stock option, stock bonus and other equity
compensation plans or arrangements, and the options or other rights granted
thereunder, as described in the General Disclosure Package and the Prospectus,
accurately and fairly present, in all material respects, the information
required to be shown with respect to such plans, arrangements, options and
rights.
 
 
7

--------------------------------------------------------------------------------

 
 
(m)           The execution, delivery and performance of this Agreement and the
Subscription Agreements by the Company, the issue and sale of the Shares by the
Company, the issuance of the Placement Agent’s Warrant and the consummation of
the transactions contemplated hereby and thereby will not (with or without
notice or lapse of time or both): (i) conflict with or result in a breach or
violation of any of the terms or provisions of, constitute a default or Debt
Repayment Triggering Event (as defined below) under, give rise to any right of
termination or other right or the cancellation or acceleration of any right or
obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of the property or assets
of the Company is subject; (ii) result in any violation of the provisions of the
charter or by-laws (or analogous governing instruments, as applicable) of the
Company; (iii) result in the violation of any law, statute, rule, regulation,
judgment, order or decree of any court or governmental agency or body, domestic
or foreign, specifically naming the Company and having jurisdiction over the
Company or any of its properties or assets.  A “Debt Repayment Triggering Event”
means any event or condition that gives, or with the giving of notice or lapse
of time would give the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company.
 
(n)           Except for the registration of the securities offered in the
Offering under the Securities Act and such consents, approvals, authorizations,
registrations or qualifications as may be required under the Exchange Act and
applicable state or foreign securities laws, the Financial Industry Regulatory
Authority, Inc. (“FINRA”) and The NYSE MKT (the “NYSE MKT”) in connection with
the Offering and sale of the Shares by the Company, no consent, approval,
authorization or order of, or filing, qualification or registration with, any
court or governmental agency or body, foreign or domestic, which has not been
made, obtained or taken and is not in full force and effect, is required for the
execution, delivery and performance of this Agreement and the Subscription
Agreements by the Company, the offer or sale of the Shares or the consummation
of the transactions contemplated hereby or thereby.
 
 
8

--------------------------------------------------------------------------------

 
 
(o)           Rotenberg Meril Solomon Bertiger & Guttilla, P.C. (“Rotenberg
Meril”), who has certified certain financial statements and related schedules
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus, is an independent registered public
accounting firm with respect to the Company as required by the Securities Act
and the Rules and Regulations and the Public Company Accounting Oversight Board
(United States) (the “PCAOB”).  Except as disclosed in the Registration
Statement and as pre-approved in accordance with the requirements set forth in
Section 10A of the Exchange Act, Rotenberg Meril has not been engaged by the
Company to perform any “prohibited activities” (as defined in Section 10A of the
Exchange Act).
 
(p)           The financial statements, together with the related notes and
schedules, included or incorporated by reference in the General Disclosure
Package, the Prospectus and in the Registration Statement fairly present the
financial position and the results of operations and changes in stockholders’
equity and cash flows of the Company at the respective dates or for the
respective periods therein specified.  Such statements and related notes and
schedules have been prepared in accordance with the generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis throughout the periods involved except as may be set forth in the related
notes included or incorporated by reference in the General Disclosure
Package.  The financial statements, together with the related notes and
schedules, included or incorporated by reference in the General Disclosure
Package and the Prospectus comply in all material respects with the Securities
Act, the Exchange Act, and the Rules and Regulations and the rules and
regulations under the Exchange Act.  No other financial statements or supporting
schedules or exhibits are required by the Securities Act or the Rules and
Regulations to be described, or included or incorporated by reference in the
Registration Statement, the General Disclosure Package or the Prospectus.  There
is no pro forma or as adjusted financial information which is required to be
included in the Registration Statement, the General Disclosure Package, or the
Prospectus or a document incorporated by reference therein in accordance with
the Securities Act and the Rules and Regulations which has not been included or
incorporated as so required.
 
(q)           The Company has not sustained, since the date of the latest
audited financial statements included or incorporated by reference in the
General Disclosure Package, any Material Adverse Effect, otherwise than as set
forth or contemplated in the General Disclosure Package; and, since such date,
there has not been any change in the capital stock or long-term debt of the
Company or any development involving a prospective adverse change, in or
affecting the business, assets, general affairs, management, financial position,
prospects, stockholders’ equity or results of operations of the Company
otherwise than as set forth or contemplated in the General Disclosure Package.
 
 
9

--------------------------------------------------------------------------------

 
 
(r)           Except as set forth in the General Disclosure Package, there is no
legal or governmental action, suit, claim or proceeding pending to which the
Company is a party or of which any property or assets of the Company is the
subject which is required to be described in the Registration Statement, the
General Disclosure Package or the Prospectus or a document incorporated by
reference therein and is not described therein, or which, singularly or in the
aggregate, if determined adversely to the Company could have a Material Adverse
Effect or prevent the consummation of the transactions contemplated hereby; and
to the best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.
 
(s)           The Company is not (i) in violation of its charter or by-laws,
(ii) in default in any respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its property or
assets is subject or (iii) in violation in any respect of any statute, law,
ordinance, governmental rule or regulation or any judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company or its property or
assets, except with respect to clauses (ii) and (iii), any violations or
defaults which, singularly or in the aggregate, would not have a Material
Adverse Effect.
 
(t)           The Company possesses all licenses, certificates, authorizations
and permits issued by, and has made all declarations and filings with, the
appropriate state, federal or foreign regulatory agencies or bodies which are
necessary or desirable for the ownership of its properties or the conduct of its
business as described in the General Disclosure Package and the Prospectus,
except where any failures to possess or make the same, singularly or in the
aggregate, would not have a Material Adverse Effect, and the Company has not
received notification of any revocation or modification of any such license,
certificate, authorization or permit and has no reason to believe that any such
license, certificate, authorization or permit will not be renewed.
 
(u)            The Company is not and, after giving effect to the Offering and
the application of the proceeds thereof as described in the General Disclosure
Package and the Prospectus, will not become an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder.
 
(v)           Neither the Company nor, to the Company’s knowledge, any of the
Company’s officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.
 
(w)           The Company owns or possesses adequate rights to use all patents,
patent applications, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, trademark
registrations, service marks, service mark registrations, trade names, mask work
rights and other intellectual property necessary to carry on the business now
operated by it or proposed to be operated by it as described in the General
Disclosure Package and the Prospectus (collectively, “Intellectual Property”),
except where the lack of such ownership or rights to use would not have a
Material Adverse Effect. Except as disclosed in the General Disclosure Package
or the Prospectus, there is no litigation or other proceeding pending or, to the
Company’s knowledge, threatened and no claims are presently being asserted by
any third party challenging or questioning the ownership, validity, or
enforceability of the Company's right to use or own any Intellectual Property or
asserting that the use of the Company’s Intellectual Property by the Company or
the operation of the Company’s business infringes upon or misappropriates the
Intellectual Property of any third party, and the Company is unaware of any
facts which would form a reasonable basis for any such claim. Except as
disclosed in the General Disclosure Package or the Prospectus, the Company is
not otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any of the Company's Intellectual Property or the
operation of the Company’s business.  Except as disclosed in the General
Disclosure Package or the Prospectus, the Company is not otherwise aware of any
facts or circumstances which would render any of the Company's Intellectual
Property invalid or inadequate to protect the interests of the Company therein,
or with respect to the patent applications contained in the Intellectual
Property, unpatentable. Except as disclosed in the General Disclosure Package or
the Prospectus, or as would not, individually or in the aggregate have a
Material Adverse Effect, to the best of the Company’s knowledge, (i) there is no
infringement by third parties engaged in commercial activity of any Intellectual
Property of the Company relating to the Company’s business and (ii) there are no
non-commercial activities being performed by any third parties which, upon
commercialization thereof, could reasonably be expected to infringe on the
Intellectual Property of the Company. The Company has taken all steps necessary
to perfect its ownership of and interest in the Intellectual Property.
 
 
10

--------------------------------------------------------------------------------

 
 
(x)           The Company has good and marketable title in fee simple to, or has
valid rights to lease or otherwise use, all items of real or personal property
which are material to the business of the Company, in each case free and clear
of all liens, encumbrances, security interests, claims and defects that may
result in a Material Adverse Effect.
 
(y)           No organized labor disturbance by the employees of the Company
exists or, to the best of the Company’s knowledge, is imminent and the Company
has no actual knowledge of any existing or imminent labor disturbance by the
employees of any of its principal suppliers, manufacturers, customers or
contractors, which might be expected to have a Material Adverse Effect. The
Company is not aware that any key employee or significant group of employees of
the Company plans to terminate employment with the Company.
 
(z)           No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could be reasonably expected to occur
with respect to any employee benefit plan of the Company which could, singularly
or in the aggregate, have a Material Adverse Effect.  Each employee benefit plan
of the Company is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company has not incurred and could not be
reasonably expected to incur liability under Title IV of ERISA with respect to
the termination of, or withdrawal from, any pension plan (as defined in
ERISA).  Each pension plan for which the Company would have any liability that
is intended to be qualified under Section 401(a) of the Code is so qualified,
and nothing has occurred, whether by action or by failure to act, which could,
singularly or in the aggregate, cause the loss of such qualification.
 
 
11

--------------------------------------------------------------------------------

 
 
(aa)           The Company is in compliance with all foreign, federal, state and
local rules, laws and regulations relating to the use, treatment, storage and
disposal of hazardous or toxic substances or waste and protection of health and
safety or the environment which are applicable to its business (“Environmental
Laws”), except where the failure to comply would not, singularly or in the
aggregate, have a Material Adverse Effect.  There has been no storage,
generation, transportation, handling, treatment, disposal, discharge, emission,
or other release of any kind of toxic or other wastes or other hazardous
substances regulated by Environmental Laws (“Hazardous Substances”) or caused by
the Company (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company is or may otherwise be liable) upon any of the property
now or previously owned or leased by the Company, or upon any other property, in
violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability, except for any violation or liability which would
not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; and there has been no disposal,
discharge, emission or other release of any kind onto such property or into the
environment surrounding such property of any Hazardous Substances, except for
any such disposal, discharge, emission, or other release of any kind which would
not have, singularly or in the aggregate with all such discharges and other
releases, a Material Adverse Effect.
 
(bb)           The Company (i) has timely filed all federal, state, local and
foreign tax returns required to be filed or has requested extensions thereof and
all such returns were true, complete and correct, (ii) has paid all federal,
state, local and foreign taxes, assessments, governmental or other charges due
and payable for which it is liable, including, without limitation, all sales and
use taxes and all taxes which the Company is obligated to withhold from amounts
owing to employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph (bb), that would not, singularly
or in the aggregate, have a Material Adverse Effect.  The Company has not
engaged in any transaction which is a corporate tax shelter or which could be
characterized as such by the Internal Revenue Service or any other taxing
authority.  The Company reasonably believes that the accruals and reserves on
the books and records of the Company in respect of tax liabilities for any
taxable period not yet finally determined are adequate to meet any assessments
and related liabilities for any such period, and since December 31, 2012, the
Company has not incurred any liability for taxes other than in the ordinary
course.
 
 
12

--------------------------------------------------------------------------------

 
 
(cc)           The Company carries, or is covered by, insurance in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties and as is customary for companies engaged in similar
businesses in similar industries. The Company has no reason to believe that it
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Effect.  The Company has
not been denied any insurance coverage that it has sought or for which it has
applied.
 
(dd)           The Company maintains a system of internal accounting and other
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.  Except as described in the General
Disclosure Package, since the end of the Company’s most recent audited fiscal
year, there has been (A) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
(ee)           The minute books of the Company have been made available to the
Placement Agent and counsel for the Placement Agent, and such books (i) contain
a complete summary of all meetings and actions of the board of directors
(including each board committee) and stockholders of the Company (or analogous
governing bodies and interest holders, as applicable), since January 1, 2012
through the date of the latest meeting and action, and (ii) accurately in all
material respects reflect all transactions referred to in such minutes.
 
(ff)           There is no franchise, lease, contract, agreement or document
required by the Securities Act or by the Rules and Regulations to be described
in the General Disclosure Package and in the Prospectus or a document
incorporated by reference therein or to be filed as an exhibit to the
Registration Statement or a document incorporated by reference therein which is
not described or filed therein as required; and all descriptions of any such
franchises, leases, contracts, agreements or documents contained in the
Registration Statement or in a document incorporated by reference therein are
accurate and complete descriptions of such documents in all material
respects.  Other than as described in the General Disclosure Package, no such
franchise, lease, contract or agreement has been suspended or terminated for
convenience or default by the Company or any of the other parties thereto, and
the Company has not received notice nor does the Company have any other
knowledge of any such pending or threatened suspension or termination, except
for such pending or threatened suspensions or terminations that would not
reasonably be expected to, singularly or in the aggregate, have a Material
Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(gg)           No relationship, direct or indirect, exists between or among the
Company on the one hand, and the directors, officers, stockholders, customers or
suppliers of the Company or any of its affiliates on the other hand, which is
required to be described in the General Disclosure Package and the Prospectus or
a document incorporated by reference therein and which is not so described.
 
(hh)           No person or entity has any right to require, or cause the
Company to effect, registration of shares of Common Stock or other securities of
the Company because of the filing or effectiveness of the Registration Statement
or otherwise, except for persons and entities who have expressly waived such
right in writing or who have been given timely and proper written notice and
have failed to exercise such right within the time or times required under the
terms and conditions of such right.
 
(ii)           The Company does not own any “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of the sale of the
Shares will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Shares to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.
 
(jj)           Except for this Agreement and the letter agreement between the
Company and the Placement Agent dated May 27, 2014 (the “Engagement Letter”),
the Company is not a party to any contract, agreement or understanding with any
person that would give rise to a valid claim against the Company or the
Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Shares or any transaction
contemplated by this Agreement, the Registration Statement, the General
Disclosure Package or the Prospectus.
 
(kk)           No forward-looking statement (within the meaning of Section 27A
of the Securities Act and Section 21E of the Exchange Act) contained in either
the General Disclosure Package or the Prospectus has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.
 
(ll)           The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act.  The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is listed on the NYSE MKT, and the Company has taken no action
designed to, or reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NYSE MKT, nor has the Company received any notification that the
Commission or NYSE MKT LLC is contemplating terminating such registration or
listing.  The Company has obtained or will make, as applicable, all necessary
consents, approvals, authorizations or orders of, or filing, notification or
registration with, the NYSE MKT is required for the listing and trading of the
Common Stock on the NYSE MKT.
 
 
14

--------------------------------------------------------------------------------

 
 
(mm)           The Company is in compliance with all applicable provisions of
the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder or implementing the provisions thereof (the “Sarbanes-Oxley Act”)
that are currently in effect, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are currently in effect.
 
(nn)           From the time the Registration Statement has been declared
effective by the Commission through the Applicable Time, the Company has been
and is an “emerging growth company,” as defined in Section 2(a) of the Act (an
“Emerging Growth Company”).
 
(oo)           The Company is in compliance with all applicable corporate
governance requirements set forth in the NYSE MKT Company Guide that are
currently in effect.
 
(pp)           There are no transactions, arrangements or other relationships
between and/or among the Company, any of its affiliates (as such term is defined
in Rule 405 of the Securities Act) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company’s
liquidity or the availability of or requirements for its capital resources
required to be described in the General Disclosure Package and the Prospectus or
a document incorporated by reference therein which have not been described as
required.
 
(qq)           There are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
(rr)           The statistical and market related data included in the
Registration Statement, the General Disclosure Package and the Prospectus are
based on or derived from sources that the Company believes to be reliable and
accurate.
 
(ss)           No approval of the stockholders of the Company under the rules
and regulations of NYSE MKT (including Rule 713 of the NYSE MKT Company Guide)
is required for the Company to issue and deliver the Shares to the Purchasers.
 
(tt)           Neither the Company nor to the knowledge of the Company, any
employee or agent of the Company has made any contribution or other payment to
any official of, or candidate for, any federal, state, local or foreign office
in violation of any law (including the Foreign Corrupt Practices Act of 1977, as
amended) or of the character required to be disclosed in the Registration
Statement, the General Disclosure Package or the Prospectus or a document
incorporated by reference therein.
 
 
15

--------------------------------------------------------------------------------

 
 
(uu)           The operations of the Company are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending, or to the best knowledge of the Company,
threatened.
 
(vv)           Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
 
Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.
 
4.           The Closing.  The time and date of closing and delivery of the
documents required to be delivered to the Placement Agent pursuant to Sections 5
and 7 hereof shall be at 10:00 a.m., New York time, on June 3, 2014 (the
“Closing Date”) at the office of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo
P.C., The Chrysler Center, 666 Third Avenue, New York, New York 10017.
 
5.           Further Agreements of the Company.  The Company agrees with the
Placement Agent and the Purchasers:
 
(a)           To prepare the Rule 462(b) Registration Statement, if necessary,
in a form approved by the Placement Agent and file such Rule 462(b) Registration
Statement with the Commission on the date hereof; to prepare the Prospectus in a
form approved by the Placement Agent containing information previously omitted
at the time of effectiveness of the Registration Statement in reliance on Rules
430A, 430B and 430C and to file such Prospectus pursuant to Rule 424(b) of the
Rules and Regulations not later than the second  (2nd) business day following
the execution and delivery of this Agreement or, if applicable, such earlier
time as may be required by Rule 430B of the Rules and Regulations; to notify the
Placement Agent immediately of the Company’s intention to file or prepare any
supplement or amendment to any Registration Statement or to the Prospectus and
to make no amendment or supplement to the Registration Statement, the General
Disclosure Package or to the Prospectus to which the Placement Agent shall
reasonably object by notice to the Company after a reasonable period to review;
to advise the Placement Agent, promptly after it receives notice thereof, of the
time when any amendment to any Registration Statement has been filed or becomes
effective or any supplement to the General Disclosure Package or the Prospectus
or any amended Prospectus has been filed and to furnish the Placement Agent
copies thereof; to file promptly all material required to be filed by the
Company with the Commission pursuant to Rule 433(d) or 163(b)(2), as the case
may be; to file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) of the Rules and Regulations) is
required in connection with the Offering or sale of the Shares; to advise the
Placement Agent, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus, of the suspension of the qualification of the Shares for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement, the General Disclosure Package or
the Prospectus or for additional information; and, in the event of the issuance
of any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus or
suspending any such qualification, and promptly to use its best efforts to
obtain the withdrawal of such order.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           The Company represents and agrees that, unless it obtains the
prior consent of the Placement Agent, it has not made and will not, make any
offer relating to the Shares that would constitute a “free writing prospectus”
as defined in Rule 405 of the Rules and Regulations unless the prior written
consent of the Placement Agent has been received (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the Placement
Agent hereto shall be deemed to have been given in respect of the Issuer Free
Writing Prospectuses included in Schedule A hereto.  The Company represents that
it has treated and agrees that it will treat each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus, comply with the requirements of
Rules 164 and 433 of the Rules and Regulations applicable to any Issuer Free
Writing Prospectus, including the requirements relating to timely filing with
the Commission, legending and record keeping and will not take any action that
would result in the Placement Agent or the Company being required to file with
the Commission pursuant to Rule 433(d) of the Rules and Regulations a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder.
 
(c)           If at any time when a Prospectus relating to the Shares is
required to be delivered under the Securities Act, any event occurs or condition
exists as a result of which the Prospectus, as then amended or supplemented,
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, or the Registration
Statement, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein not misleading, or if for any other reason it is necessary at
any time to amend or supplement any Registration Statement or the Prospectus to
comply with the Securities Act or the Exchange Act, the Company will promptly
notify the Placement Agent, and upon the Placement Agent’s request, the Company
will promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agent, without charge, such number of copies
thereof as the Placement Agent may reasonably request.  The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agent.
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           If the General Disclosure Package is being used to solicit offers
to buy the Shares at a time when the Prospectus is not yet available to
prospective purchasers and any event shall occur as a result of which, in the
judgment of the Company or in the reasonable opinion of the Placement Agent, it
becomes necessary to amend or supplement the General Disclosure Package in order
to make the statements therein, in the light of the circumstances then
prevailing, not misleading, or to make the statements therein not conflict with
the information contained or incorporated by reference in the Registration
Statement then on file and not superseded or modified, or if it is necessary at
any time to amend or supplement the General Disclosure Package to comply with
any law, the Company promptly will either (i) prepare, file with the Commission
(if required) and furnish to the Placement Agent and any dealers an appropriate
amendment or supplement to the General Disclosure Package or (ii) prepare and
file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the General Disclosure Package so that the
General Disclosure Package as so amended or supplemented will not, in the light
of the circumstances then prevailing, be misleading or conflict with the
Registration Statement then on file, or so that the General Disclosure Package
will comply with law.
 
(e)           If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof and not superseded or modified
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading, the Company has
promptly notified or will promptly notify the Placement Agent so that any use of
the Issuer Free Writing Prospectus may cease until it is amended or supplemented
and has promptly amended or will promptly amend or supplement, at its own
expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission.  The foregoing sentence does not apply
to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information (as defined in Section 18).
 
 
18

--------------------------------------------------------------------------------

 
 
(f)           Upon request, to furnish promptly to the Placement Agent and to
counsel for the Placement Agent a signed copy of the Registration Statement as
originally filed with the Commission, and of each amendment thereto filed with
the Commission, including all consents and exhibits filed therewith.
 
(g)           To deliver promptly to the Placement Agent in New York City such
number of the following documents as the Placement Agent shall reasonably
request:  (i) conformed copies of the Registration Statement as originally filed
with the Commission (in each case excluding exhibits), (ii) each Preliminary
Prospectus, if any, (iii) any Issuer Free Writing Prospectus, (iv) the
Prospectus (the delivery of the documents referred to in clauses (i), (ii),
(iii) and (iv) of this paragraph (g) to be made not later than 10:00 a.m., New
York time, on the business day following the execution and delivery of this
Agreement), (v) conformed copies of any amendment to the Registration Statement
(excluding exhibits), (vi) any amendment or supplement to the General Disclosure
Package or the Prospectus (the delivery of the documents referred to in clauses
(v) and (vi) of this paragraph (g) to be made not later than 10:00 a.m., New
York City time, on the business day following the date of such amendment or
supplement) and (vii) any document incorporated by reference in the General
Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (vi) of this paragraph (g) to be made not
later than 10:00 a.m., New York City time, on the business day following the
date of such document).
 
(h)           To make generally available to its stockholders as soon as
practicable, but in any event not later than eighteen (18) months after the
effective date of each Registration Statement (as defined in Rule 158(c) of the
Rules and Regulations), an earnings statement of the Company (which need not be
audited) complying with Section 11(a) of the Securities Act and the Rules and
Regulations (including, at the option of the Company, Rule 158); and to furnish
to its stockholders as soon as practicable after the end of each fiscal year an
annual report (including a balance sheet and statements of income, stockholders’
equity and cash flows of the Company certified by independent public
accountants) and as soon as possible after each of the first three fiscal
quarters of each fiscal year (beginning with the first fiscal quarter after the
effective date of such Registration Statement), consolidated summary financial
information of the Company for such quarter in reasonable detail.
 
(i)           To take promptly from time to time such actions as the Placement
Agent may reasonably request to qualify the Shares for offering and sale under
the securities or Blue Sky laws of such jurisdictions (domestic or foreign) as
the Placement Agent may designate and to continue such qualifications in effect,
and to comply with such laws, for so long as required to permit the offer and
sale of Shares in such jurisdictions; provided that the Company shall not be
obligated to qualify as a foreign corporation in any jurisdiction in which it is
not so qualified or to file a general consent to service of process in any
jurisdiction.
 
(j)           To the extent not available on the Commission’s EDGAR system or
any successor system, upon request, during the period of two (2) years from the
date hereof, to deliver to the Placement Agent, (i) as soon as they are
available, copies of all reports or other communications furnished to
stockholders, and (ii) as soon as they are available, copies of any reports and
financial statements furnished or filed with the Commission or any national
securities exchange or automatic quotation system on which the Company’s
securities are listed or quoted.
 
 
19

--------------------------------------------------------------------------------

 
 
(k)           That, except for the issuance of up to 20,000 and 100,000 shares
of Common Stock in connection with the acquisitions of Eur-Pac Corp., a New York
corporation, and Valco, Inc., an Oklahoma corporation, respectively, the Company
will not, for a period of one hundred eighty (180) days from the date of the
Prospectus (the “Lock-Up Period”), without the prior written consent of the
Placement Agent, directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
other than (i) the Company’s sale of the Shares hereunder, (ii) the issuance of
Common Stock or options to acquire Common Stock pursuant to the Company’s
employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus, and (iii) the issuance of Common Stock pursuant to
the valid exercises of options, warrants or rights outstanding on the date
hereof.  The Company will cause each executive officer, director and five
percent (5%) or more stockholders listed in Schedule B to furnish to the
Placement Agent, prior to the Closing Date, a letter, substantially in the form
of Exhibit C hereto, pursuant to which each such person shall agree, among other
things, not to directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, not
to engage in any swap or other agreement or arrangement that transfers, in whole
or in part, directly or indirectly, the economic risk of ownership of Common
Stock or any such securities and not to engage in any short selling of any
Common Stock or any such securities, during the Lock-Up Period, without the
prior written consent of the Placement Agent.  The Company also agrees that
during such period, the Company will not file any registration statement,
preliminary prospectus or prospectus, or any amendment or supplement thereto,
under the Securities Act for any such transaction or which registers, or offers
for sale, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, except for a registration statement on Form S-8
relating to employee benefit plans.  The Company hereby agrees that (i) if it
issues an earnings release or material news, or if a material event relating to
the Company occurs, during the last seventeen (17) days of the Lock-Up Period,
or (ii) if prior to the expiration of the Lock-Up Period, the Company announces
that it will release earnings results during the sixteen (16)-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this paragraph (k) or the letter shall continue to apply until the expiration of
the eighteen (18)-day period beginning on the date of issuance of the earnings
release or the occurrence of the material news or material event.
 
(l)           The Company will notify promptly the Placement Agent if the
Company ceases to be an Emerging Growth Company at any time prior to the later
of (a) completion of the period when a prospectus relating to the Shares is
required to be delivered under the Securities Act (including in circumstances
where such requirement may be satisfied pursuant to Rule 172 under the
Securities Act) and (b) completion of the Lock-Up Period.
 
 
20

--------------------------------------------------------------------------------

 
 
(m)           The Company and the Placement Agent shall have received from
National Securities Corporation (the “QIU”) a letter, dated as of the Closing
Date and in form and substance satisfactory to the Placement Agent that:
 
(i)           The QIU is a member of FINRA and is qualified to act as a
“qualified independent underwriter” within the meaning of FINRA Rule 5121.
 
(ii)           The QIU does not have a conflict of interest and is not an
affiliate of any member that has a conflict of interest pursuant to FINRA Rule
5121(f)(12)(A)
 
(iii)           The QIU does not beneficially own as of the Closing Date more
than 5% of the class of securities that would give rise to a conflict of
interest, including any right to receive any such securities exercisable within
60 days pursuant to FINRA Rule 5121(f)(12)(B).
 
(iv)           The QIU has reviewed the registration statement and has
participated in the preparation of the Prospectus and the transaction documents
relating to the Offering and will exercise the usual standards of “due
diligence” in respect thereto.
 
(v)           The QIU has taken the legal responsibilities and liabilities of an
underwriter under the Securities Act, specifically including those inherent in
Section 11 of the Securities Act.
 
(vi)           The QIU has served as an underwriter in at least three public
offerings of a similar size and type during the three-year period immediately
preceding the date hereof pursuant to FINRA Rule 5121(f)(12)(D).
 
(vii)           The QIU does not have supervisory personnel responsible for
organizing, structuring or performing due diligence with respect to corporate
public offerings of securities that has been convicted, enjoined, suspended or
barred within ten years prior to filing of the offering pursuant to FINRA Rule
5121(f)(12)(E).
 
(n)           To supply the Placement Agent with copies of all correspondence to
and from, and all documents issued to and by, the Commission in connection with
the registration of the Shares under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.
 
(o)           Prior to the Closing Date, to furnish to the Placement Agent, as
soon as they have been prepared, copies of any unaudited interim consolidated
financial statements of the Company for any periods subsequent to the periods
covered by the financial statements appearing in or incorporated by reference
into the Registration Statement and the Prospectus (if any).
 
 
21

--------------------------------------------------------------------------------

 
 
(p)           Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, which shall not be unreasonably withheld or
delayed, unless in the judgment of the Company and its counsel, and after
notification to the Placement Agent, such press release or communication is
required by law.
 
(q)           Until the Placement Agent shall have notified the Company of the
completion of the offering of the Shares, that the Company will not, and will
cause its affiliated purchasers (as defined in Regulation M under the Exchange
Act) not to, either alone or with one or more other persons, bid for or
purchase, for any account in which it or any of its affiliated purchasers has a
beneficial interest, any Shares, or attempt to induce any person to purchase any
Shares; and not to, and to cause its affiliated purchasers not to, make bids or
purchase for the purpose of creating actual, or apparent, active trading in or
of raising the price of the Shares.
 
(r)           Not to take any action prior to the Closing Date which would
require the Prospectus to be amended or supplemented pursuant to Section 5.
 
(s)           To at all times comply with all applicable provisions of the
Sarbanes-Oxley Act in effect from time to time.
 
(t)           To apply the net proceeds from the sale of the Shares as set forth
in the Registration Statement, the General Disclosure Package and the Prospectus
under the heading “Use of Proceeds.”
 
(u)           To use its best efforts to list, effect and maintain, subject to
notice of issuance, the Common Stock on the NYSE MKT.
 
(v)           To use its best efforts to assist the Placement Agent with any
filings with FINRA and obtaining clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agent.
 
(w)           To use its best efforts to do and perform all things required to
be done or performed under this Agreement by the Company prior to the Closing
Date and to satisfy all conditions precedent to the delivery of the Shares.
 
6.           Payment of Expenses.  The Company agrees to pay, or reimburse if
paid by the Placement Agent, whether or not the transactions contemplated hereby
are consummated or this Agreement is terminated:  (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Shares to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the registration of the Shares under the Securities Act; (c) the costs incident
to the preparation, printing and distribution of the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein and the costs
of printing, reproducing and distributing any transaction document by mail,
facsimile or other means of communications; (d) the fees and expenses (including
related fees and expenses of counsel for the Placement Agent) incurred in
connection with securing any required review by FINRA of the terms of the sale
of the Shares and any filings made with FINRA; (e) any applicable listing,
quotation or other fees; (f) the fees and expenses (including related
reasonable, documented fees and expenses of counsel to the Placement Agent) of
qualifying the Shares under the securities laws of the several jurisdictions as
provided in Section 5(i) and of preparing, printing and distributing wrappers,
Blue Sky Memoranda and Legal Investment Surveys; (g) the cost of preparing and
printing stock certificates; (h) all fees and expenses of the registrar and
transfer agent of the Shares, (i) all reasonable out-of-pocket costs and
expenses incident to the Offering and the performance of the obligations of the
Placement Agent under this Agreement (including, without limitation, the fees
and expenses of counsel to the Placement Agent and the fees and expenses
referenced in Section 6(d) herein) not to exceed 0.8333 % of the gross proceeds
of the Offering; provided, however, except as otherwise provided in this Section
6 and in Sections 8 and 11, the Placement Agent shall pay their own costs and
expenses.
 
 
22

--------------------------------------------------------------------------------

 
 
7.           Conditions to the Obligations of the Placement Agent and the
Purchasers, and the Sale of the Shares.  The respective obligations of the
Placement Agent hereunder and the Purchasers under the Subscription Agreements,
and the Closing of the sale of the Shares, are subject to the accuracy, when
made and as of the Applicable Time and on the Closing Date, of the
representations and warranties of the Company contained herein, to the accuracy
of the statements of the Company made in any certificates pursuant to the
provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:
 
(a)           No stop order suspending the effectiveness of the Registration
Statement or any part thereof, preventing or suspending the use of any Base
Prospectus, any Preliminary Prospectus, the Prospectus or any Permitted Free
Writing Prospectus or any part thereof shall have been issued and no proceedings
for that purpose or pursuant to Section 8A under the Securities Act shall have
been initiated or threatened by the Commission, and all requests for additional
information on the part of the Commission (to be included or incorporated by
reference in the Registration Statement or the Prospectus or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent;
the Rule 462(b) Registration Statement, if any, each Issuer Free Writing
Prospectus, if any, and the Prospectus shall have been filed with the Commission
within the applicable time period prescribed for such filing by, and in
compliance with, the Rules and Regulations and in accordance with Section 5(a)
hereof, and the Rule 462(b) Registration Statement, if any, shall have become
effective immediately upon its filing with the Commission; and FINRA shall have
raised no objection to the fairness and reasonableness of the terms of this
Agreement or the transactions contemplated hereby.
 
(b)           The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances in
which they were made, not misleading.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Shares, the Registration Statement, the General Disclosure
Package, each Issuer Free Writing Prospectus, if any, and the Prospectus and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
 
(d)           Eaton & Van Winkle LLP shall have furnished to the Placement Agent
such counsel’s written opinion, as corporate counsel to the Company, addressed
to the Placement Agent dated the Closing Date, in the form attached hereto as
Exhibit D.
 
(e)           The Placement Agent shall have received from Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., counsel for the Placement Agent, such opinion
or opinions, addressed to the Placement Agent, dated the Closing Date, with
respect to such matters as the Placement Agent may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
enabling them to pass upon such matters.
 
(f)           At the time of the execution of this Agreement, the Placement
Agent shall have received from Rotenberg Meril, a letter, addressed to the
Placement Agent, executed and dated such date, in form and substance
satisfactory to the Placement Agent (i) confirming that they are an independent
registered accounting firm with respect to the Company within the meaning of the
Securities Act and the Rules and Regulations and PCAOB and (ii) stating the
conclusions and findings of such firm, of the type ordinarily included in
accountants’ “comfort letters” to underwriters, with respect to the financial
statements and certain financial information contained or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
(g)           On the effective date of any post-effective amendment to any
Registration Statement that is filed prior to the Closing Date and on the
Closing Date, the Placement Agent shall have received a letter (the “Bring-Down
Letter”) from Rotenberg Meril, addressed to the Placement Agent and dated the
Closing Date confirming, as of the date of the Bring-Down Letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the General Disclosure
Package and the Prospectus, as the case may be, as of a date not more than two
(2) business days prior to the date of the Bring-Down Letter), the conclusions
and findings of such firm, of the type ordinarily included in accountants’
“comfort letters” to underwriters, with respect to the financial information and
other matters covered by its letter delivered to the Placement Agent
concurrently with the execution of this Agreement pursuant to paragraph (f) of
this Section 7.
 
 
24

--------------------------------------------------------------------------------

 
 
(h)           The Company shall have furnished to the Placement Agent and the
Purchasers a certificate, dated the Closing Date, of its President and Chief
Executive Officer and its Chief Accounting Officer and Secretary stating that
(i) such officers have carefully examined the Registration Statement, the
General Disclosure Package, any Permitted Free Writing Prospectus and the
Prospectus and, in their opinion, the Registration Statement and each amendment
thereto, at the Applicable Time and as of the date of this Agreement and as of
the Closing Date did not include any untrue statement of a material fact and did
not omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and the General Disclosure Package,
as of the Applicable Time and as of the Closing Date, any Permitted Free Writing
Prospectus as of its date and as of the Closing Date, the Prospectus and each
amendment or supplement thereto, as of the respective date thereof and as of the
Closing Date, did not include any untrue statement of a material fact and did
not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the effective date of  the Registration Statement, no
event has occurred which should have been set forth in a supplement or amendment
to the Registration Statement, the General Disclosure Package or the Prospectus
that was not so set forth, (iii) to the best of their knowledge after reasonable
investigation, as of the Closing Date, the representations and warranties of the
Company in this Agreement are true and correct and the Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, and (iv) there has not
been, subsequent to the date of the most recent audited financial statements
included or incorporated by reference in the General Disclosure Package, any
material adverse change in the financial position or results of operations of
the Company, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company, except as set forth in
the Prospectus.
 
(i)           Since the date of the latest audited financial statements included
in the General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) the Company shall not have
sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in the General Disclosure Package, and (ii) there shall not have been any
change in the capital stock or long-term debt of the Company, or any change, or
any development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company, otherwise than as set forth in the General
Disclosure Package, the effect of which, in any such case described in clause
(i) or (ii) of this paragraph (i), is, in the judgment of the Placement Agent,
so material and adverse as to make it impracticable or inadvisable to proceed
with the sale or delivery of the Shares on the terms and in the manner
contemplated in the General Disclosure Package.
 
 
25

--------------------------------------------------------------------------------

 
 
(j)           No action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of the
Shares or materially and adversely affect or which is, as of Closing Date,
reasonably expected to materially and adversely affect, the business or
operations of the Company; and no injunction, restraining order or order of any
other nature by any federal or state court of competent jurisdiction shall have
been issued which would prevent the issuance or sale of the Shares or materially
and adversely affect, or which is, as of Closing Date, reasonably expected to
materially and adversely affect, the business or operations of the Company.
 
(k)           Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following:  (i) trading in securities
generally on the New York Stock Exchange or The NASDAQ Stock Market LLC or
trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction, (ii) a banking moratorium shall have been declared by
Federal or state authorities or a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States,
(iii) there shall have been an outbreak of or escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States or (iv) there shall have occurred
such a material adverse change in general economic, political or financial
conditions (or the effect of international conditions on the financial markets
in the United States shall be such) as to make it, in the judgment of the
Placement Agent, impracticable or inadvisable to proceed with the sale or
delivery of the Shares on the terms and in the manner contemplated in the
General Disclosure Package and the Prospectus.
 
(l)           The Company shall have filed such applications as are necessary to
include the Common Stock on the NYSE MKT and satisfactory evidence of such
action shall have been provided to the Placement Agent.
 
(m)           The Placement Agent shall have received the written agreements,
substantially in the form of Exhibit C hereto, of the executive officers and
directors of the Company listed in Schedule B to this Agreement.
 
(n)           The Company shall have entered into Subscription Agreements with
each of the Purchasers and such agreements shall be in full force and effect.
 
(o)           The Placement Agent shall have received executed copies of the
Placement Agent’s Warrant Agreement.
 
(p)           The Placement Agent shall have received clearance from FINRA as to
the amount of compensation allowable or payable to the Placement Agent as
described in the Pricing Prospectus.
 
 
26

--------------------------------------------------------------------------------

 
 
(q)           Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, opinions, certificates, letters or
documents as the Placement Agent shall have reasonably requested.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
8.           Indemnification and Contribution.
 
(a)           The Company shall indemnify and hold harmless the Placement Agent,
its affiliates and each of its directors, officers, members, employees,
representatives and agents and each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the Securities Act of or Section 20 of
the Exchange Act (collectively the “Placement Agent Indemnified Parties,” and
each a “Placement Agent Indemnified Party”) against any loss, claim, damage,
expense or liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
loss, claim, damage, expense, liability, action, investigation or proceeding
arises out of or is based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Prospectus, any Issuer
Free Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) of the Rules and Regulations, any Registration Statement
or the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, or (B)  the omission or alleged omission to
state in any Preliminary Prospectus, any Issuer Free Writing Prospectus, any
“issuer information” filed or required to be filed pursuant to Rule 433(d) of
the Rules and Regulations, any Registration Statement or the Prospectus, or in
any amendment or supplement thereto or document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (C) any breach of the representations and
warranties of the Company contained herein or failure of the Company to perform
its obligations hereunder or pursuant to any law, any act or failure to act, or
any alleged act or failure to act, by the Placement Agent in connection with, or
relating in any manner to, the Shares or the Offering, and which is included as
part of or referred to in any loss, claim, damage, expense, liability, action,
investigation or proceeding arising out of or based upon matters covered by
subclause (A), (B) or (C) above of this Section 8(a) (provided that the Company
shall not be liable in the case of any matter covered by this subclause (C) to
the extent that it is determined in a final judgment by a court of competent
jurisdiction that such loss, claim, damage, expense or liability resulted
directly from any such act, or failure to act, undertaken or omitted to be taken
by the Placement Agent through its gross negligence or willful misconduct), and
shall reimburse the Placement Agent Indemnified Party promptly upon demand for
any legal fees or other expenses reasonably incurred by that Placement Agent
Indemnified Party in connection with investigating, or preparing to defend, or
defending against, or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding, as such fees and expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, expense or liability
arises out of or is based upon an untrue statement or alleged untrue statement
in, or omission or alleged omission from any Preliminary Prospectus, any
Registration Statement or the Prospectus, or any such amendment or supplement
thereto, or any Issuer Free Writing Prospectus made in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent specifically for use therein, which information the parties hereto agree
is limited to the Placement Agent’s Information (as defined in Section
18).  This indemnity agreement is not exclusive and will be in addition to any
liability, which the Company might otherwise have and shall not limit any rights
or remedies which may otherwise be available at law or in equity to each
Placement Agent Indemnified Party.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           The Placement Agent shall indemnify and hold harmless the Company
and its directors, its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, or (ii)
the omission or alleged omission to state in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use therein, which information
the parties hereto agree is limited to the Placement Agent’s Information as
defined in Section 18, and shall reimburse the Company for any documented legal
fees or other expenses reasonably incurred by such party in connection with
investigating or preparing to defend or defending against or appearing as third
party witness in connection with any such loss, claim, damage, liability,
action, investigation or proceeding, as such fees and expenses are
incurred.  Notwithstanding the provisions of this Section 8(b), in no event
shall any indemnity by the Placement Agent under this Section 8(b) exceed the
total compensation received by the Placement Agent in accordance with Section
2.5.
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an indemnified party under this Section
8 of notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8.  If any such action shall be brought
against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense of such action with counsel reasonably
satisfactory to the indemnified party (which counsel shall not, except with the
written consent of the indemnified party, be counsel to the indemnifying
party).  After notice from the indemnifying party to the indemnified party of
its election to assume the defense of such action, except as provided herein,
the indemnifying party shall not be liable to the indemnified party under
Section 8 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense of such action other than
reasonable costs of investigation; provided, however, that any indemnified party
shall have the right to employ separate counsel in any such action and to
participate in the defense of such action but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be at the expense
of such indemnified party unless (i) the employment thereof has been
specifically authorized in writing by the Company in the case of a claim for
indemnification under Section 8(a) or Section 2.6 or the Placement Agent in the
case of a claim for indemnification under Section 8(b), (ii) such indemnified
party shall have been advised by its counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party has failed
to assume the defense of such action and employ counsel reasonably satisfactory
to the indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
incurred by such indemnified party in connection with the defense of such
action; provided, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by the
Placement Agent if the indemnified parties under this Section 8 consist of any
Placement Agent Indemnified Party or by the Company if the indemnified parties
under this Section 8 consist of any Company Indemnified Parties.  Subject to
this Section 8(c), the amount payable by an indemnifying party under Section 8
shall include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other expenses in investigating, or
preparing to defend or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any action,
investigation, proceeding or claim, and (y) all amounts paid in settlement of
any of the foregoing.  No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 8 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.  Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  In addition, if at any time an indemnified party shall have requested
that an indemnifying party reimburse the indemnified party for fees and expenses
of counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by such indemnifying party of the request for reimbursement, (ii)
such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to such settlement being entered into
and (iii) such indemnifying party shall not have reimbursed such indemnified
party in accordance with such request prior to the date of such settlement.
 
 
29

--------------------------------------------------------------------------------

 
 
(d)           If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under Section
8(a) or Section 8(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid, payable or
otherwise incurred by such indemnified party as a result of such loss, claim,
damage, expense or liability (or any action, investigation or proceeding in
respect thereof), as incurred, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Placement Agent on the other hand from the offering of the Shares, or (ii) if
the allocation provided by clause (i) of this Section 8(d) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) of this Section 8(d) but also the
relative fault of the Company on the one hand and the Placement Agent on the
other with respect to the statements, omissions, acts or failures to act which
resulted in such loss, claim, damage, expense or liability (or any action,
investigation or proceeding in respect thereof) as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Placement Agent on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Shares purchased under this Agreement (before deducting
expenses) received by the Company bear to the total Placement Fee received by
the Placement Agent in connection with the Offering, in each case as set forth
in the table on the cover page of the Prospectus.  The relative fault of the
Company on the one hand and the Placement Agent on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
the Placement Agent on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement, omission, act or failure to act; provided that the parties
hereto agree that the written information furnished to the Company by the
Placement Agent for use in any Preliminary Prospectus, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, consists
solely of the Placement Agent’s Information as defined in Section 18.  The
Company and the Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein.  The amount paid or payable by
an indemnified party as a result of the loss, claim, damage, expense, liability,
action, investigation or proceeding referred to above in this Section 8(d) shall
be deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or
proceeding.  Notwithstanding the provisions of this Section 8(d), the Placement
Agent shall not be required to contribute any amount in excess of the total
compensation received by the Placement Agent in accordance with Section 2.5 less
the amount of any damages which the Placement Agent has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement, omission or
alleged omission, act or alleged act or failure to act or alleged failure to
act.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
 
 
30

--------------------------------------------------------------------------------

 
 
9.           Qualified Independent Underwriter.  The Company hereby confirms
that at its request and pursuant to a letter agreement dated May 27, 2014, by
and among the Company, the Placement Agent and the QIU, the terms of which are
incorporated herein by reference, the QIU acted as “qualified independent
underwriter” within the meaning of FINRA Rule 5121 in connection with the
placement of the Shares.  The Company will indemnify and hold harmless the QIU
and each person who controls the QIU within the meaning of either the Securities
Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which the QIU may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon the
QIU’s acting (or alleged failing to act) as such “qualified independent
underwriter” and will reimburse the QIU for any legal or other expenses
reasonably incurred by the QIU in connection with investigating or defending any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, or liability results from the gross
negligence or willful misconduct of the QIU or any misrepresentation or breach
of warranty by the QIU under the terms of such letter agreement.  As
compensation for the services of the QIU hereunder, the Company agrees to pay
the QIU $50,000 on the Closing Date and to reimburse the QIU for all reasonable
expenses, including fees and disbursements of counsel, incurred by it as the QIU
in an amount not to exceed $10,000; provided, however, that if the gross
proceeds to the Company from the Offering is less than $9 million, the Company
will only be responsible to pay the QIU 0.5556% of the gross proceeds of the
Offering as compensation for its services and up to 0.1111% of the gross
proceeds of the Offering as expense reimbursement and the Placement Agent will
be responsible to pay the balance out of its own commission received in this
Offering.
 
 
31

--------------------------------------------------------------------------------

 
 
10.           Termination.  The obligations of the Placement Agent and the
Purchasers hereunder and under the Subscription Agreements may be terminated by
the Placement Agent, in its absolute discretion by notice given to the Company
prior to delivery of and payment for the Shares if, prior to that time, any of
the events described in Sections 7(j), 7(k) and 7(l) have occurred or if all of
the Purchasers shall decline to purchase the Shares for any reason permitted
under this Agreement or the Subscription Agreements.
 
11.           Reimbursement of Placement Agent’s Expenses.  Notwithstanding
anything to the contrary in this Agreement, if (a) this Agreement shall have
been terminated pursuant to Section 10, (b) the Company shall fail to tender the
Shares for delivery to the Purchasers for any reason not permitted under this
Agreement, (c) all of the Purchasers shall decline to purchase the Shares for
any reason permitted under this Agreement or (d) the sale of the Shares is not
consummated because any condition to the obligations of the Purchasers or the
Placement Agent set forth herein is not satisfied or because of the refusal,
inability or failure on the part of the Company to perform any agreement herein
or to satisfy any condition or to comply with the provisions hereof, then in
addition to the payment of amounts in accordance with Section 6, the Company
shall reimburse the Placement Agent for the reasonable fees and expenses of the
Placement Agent’s counsel and for such other out-of-pocket expenses as shall
have been reasonably incurred by them in connection with this Agreement and the
proposed purchase of the Shares.
 
12.           Absence of Fiduciary Relationship.  The Company acknowledges and
agrees that:
 
(a)           the Placement Agent’s responsibility to the Company is solely
contractual in nature, the Placement Agent has been retained solely to act as
Placement Agent in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and the Placement Agent has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agent has advised or are advising the
Company on other matters;
 
(b)           the price of the Shares set forth in this Agreement was
established by the Company following discussions and arms-length negotiations
with the Placement Agent, and the Company is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;
 
(c)           it has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Placement Agent has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and
 
 
32

--------------------------------------------------------------------------------

 
 
(d)           it waives, to the fullest extent permitted by law, any claims it
may have against the Placement Agent for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agent shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.
 
13.           Successors; Persons Entitled to Benefit of Agreement.  This
Agreement shall inure to the benefit of and be binding upon the Placement Agent,
the Company, the QIU, and their respective successors and assigns.  This
Agreement shall also inure to the benefit of the Purchasers, and each of their
respective successors and assigns, which shall be third party beneficiaries
hereof.  Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person, other than the persons mentioned in the
preceding sentences, any legal or equitable right, remedy or claim under or in
respect of this Agreement, or any provisions herein contained, this Agreement
and all conditions and provisions hereof being intended to be and being for the
sole and exclusive benefit of such persons and for the benefit of no other
person; except that the representations, warranties, covenants, agreements and
indemnities of the Company contained in this Agreement shall also be for the
benefit of the Placement Agent Indemnified Parties and the QIU and the
indemnities of the Placement Agent shall be for the benefit of the Company
Indemnified Parties.  It is understood that the Placement Agent’s and QIU’s
responsibility to the Company is solely contractual in nature and the Placement
Agent and QIU do not owe the Company, or any other party, any fiduciary duty as
a result of this Agreement.
 
14.           Survival of Indemnities, Representations, Warranties, etc.  The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the
Shares.  Notwithstanding any termination of this Agreement, including without
limitation any termination pursuant to Sections 10 or 11, the indemnity and
contribution agreements contained in Section 8 and the covenants,
representations, warranties set forth in this Agreement shall not terminate and
shall remain in full force and effect at all times.
 
15.           Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and:
 
(a)           if to the Placement Agent, shall be delivered or sent by mail,
overnight courier or facsimile transmission to Taglich Brothers, Inc., 275
Madison Avenue, Suite 1618, New York, New York 10016, Attention: Robert
Schroeder, Fax: (212) 661-6824, with a copy, which shall not constitute notice,
to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center,
Boston, MA 02111, Attention: William C. Hicks, Esq., Fax: (617) 542-2241; and
 
(b)           if to the Company, shall be delivered or sent by mail, overnight
courier, or electronic mail to Air Industries Group, 1479 North Clinton Avenue,
Bay Shore, New York 11706, Attention: Chief Executive Officer, E-mail:
sglassman@airindmc.com, with a copy, which shall not constitute notice, to Eaton
& Van Winkle LLP, 3 Park Avenue, 16th Floor, New York, New York, Attention:
Vincent J. McGill, Esq., E-mail: kciaccio@airindmc.com and vmcgill@evw.com; and
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           if to the QIU, shall be delivered or sent by mail, overnight
courier or facsimile transmission to National Securities Corporation, 410 Park
Avenue, 14th Floor, New York, New York 10022, Attention: Jonathan C. Rich,
EVP–Director of Investment Banking, Fax: (212) 380-2828.
 
16.           Definition of Certain Terms.  For purposes of this Agreement, (a)
“business day” means any day on which NYSE MKT is open for trading and
(b) “subsidiary” has the meaning set forth in Rule 405 of the Rules and
Regulations.
 
17.           Governing Law, Agent for Service and Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, including without limitation Section 5-1401 of the New York General
Obligations Law.  No legal proceeding may be commenced, prosecuted or continued
in any court other than the courts of the State of New York located in the City
and County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company and the Placement Agent each hereby consent to
the jurisdiction of such courts and personal service with respect thereto.  The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent.  The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement.  The Company agrees that a final judgment in any such legal
proceeding brought in any such court shall be conclusive and binding upon the
Company and the Placement Agent and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.
 
18.           Placement Agent’s Information.  The parties hereto acknowledge and
agree that, for all purposes of this Agreement, the Placement Agent’s
Information consists solely of the following information in the Prospectus: (i)
the seventh paragraph on the front cover page concerning the terms of the
offering by the Placement Agent; and (ii) the statements concerning the
Placement Agent contained in the first paragraph under the heading “Plan of
Distribution.”
 
19.           Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph, clause or provision of this Agreement shall not affect
the validity or enforceability of any other section, paragraph, clause or
provision hereof.  If any section, paragraph, clause or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.
 
20.           General.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof, including, without limitation, the Engagement
Letter.  In this Agreement, the masculine, feminine and neuter genders and the
singular and the plural include one another.  The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement.  This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Placement Agent.
 
21.           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument and such signatures
may be delivered by facsimile.
 
 
34

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
 

 
Very truly yours,
 
 
AIR INDUSTRIES GROUP
         
 
By:
/s/ Peter D. Rettaliata      
Name: Peter D. Rettaliata
     
Title:   CEO
         

 
Accepted as of the date
 
first above written:


 
TAGLICH BROTHERS, INC.

         
By:
/s/ Robert Schroeder     Name: Robert Schroeder     Title:   Vice President    
   


NATIONAL SECURITIES CORPORATION

         
By:
/s/ Jonathan C. Rich
    Name:  Jonathan C. Rich     Title:    EVP      

 
 
35

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
General Use Free Writing Prospectuses
 


None.
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE B


List of executive officers, directors and 5% or more stockholders subject to
Lock-Up
 
Peter D. Rettaliata
Dario A. Peragallo
Gary Settoducato
Scott A. Glassman
Seymour G. Siegel
David J. Buonanno
Michael N. Taglich
Robert F. Taglich
Robert Schroeder
Michael Brand
 